Grant, J.
The title to Act No. 358, Local Acts of 1891, reads as follows:
“An act to establish permanent dock, safety, sanitary, and building lines along the shores and margins and in the waters and on the bed of Grand river, within the corporate limits of the city of Grand Eapids; and to provide for the building and maintaining of suitable masonry *323walls along such lines; and to authorize the city of Grand Rapids to acquire private property for such public use.”
The body of the act provides the method of procedure for the establishment of such Tines, and the condemnation of property necessary for the purpose. Acting under this statute, the relator filed a petition in the superior court of Grand Eapids to secure the establishment of such lines on the east and west sides of Grand river. Certain parties defendant answered the petition, and. attacked the constitutionality of the act upon various grounds. The respondent entered an order dismissing the petition, holding the act unconstitutional. The relator thereupon filed a petition for the writ of mandamus in this Court to compel the respondent to vacate said order of dismissal. An order to show cause was granted, and a copy of such order and of the petition was duly served upon the respondent. No answer has been filed, and none of the parties interested have appeared in this Court to contest the issuance of the writ.
Under Supreme. Court Rule No. 63, all the material averments in the petition are admitted by the respondent and the parties interested to be true; and a peremptory mandamus should issue as prayed.
It is insisted, however, by counsel for the relator, that, inasmuch as this is a ease of public importance, the determination ought not to rest upon a default order. The obvious reply to this is that constitutional questions ought not, as a rule, to be determined by courts upon ex parte arguments. This petition has given the defendants in that proceeding their day in court, and the order in this Court, overruling the order of the court below, is conclusive and binding upon them as to all questions raised by their answers.
There is, however, one question which we are requested to determine, which seems so clear that we feel justified *324in acceding to the request of counsel. It is claimed that the title to the act contains more than one object, and is therefore multifarious. This appears to be based upon an erroneous construction of the title, — that it provides for different lines, for different purposes. We 'do not think it was intended to provide for the establishment of one line for docks, another for sanitary purposes, another for safety, and still another for building. The object was to establish one line for all these purposes. Considered in this light, the title fulfills the requirements of the Constitution.
The writ of mandamus will issue; and inasmuch as it is possible that, since the petition was filed, other parties may have acquired interests in the premises by transfer, mortgage, or otherwise, the relator will be allowed to amend its petition in the superior court, making such persons, if any there are, parties. The relator will recover costs.
McGrath, O. J., Long and Montgomery, JJ., concurred. Hooker, J., did not sit.